DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0023], lines 7-10: “ If during activation, the power sensor 52 detects an power draw above the first threshold power then the power sensor 52 will control the switching circuit 54 and maintain actuation of the drive motor 24 while the power draw is above the first threshold” should be changed to --If during activation, the power sensor 52 detects a power draw above the first threshold power then the power sensor 52 will control the switching circuit 54 and maintain actuation of the drive motor 24 while the power draw is above the first threshold.--.
In Paragraph [0024], lines 1-4: “If actuation of the drive motor 24 for a short duration does not result in an power draw above the first threshold power, then the wait sequence of the timer is reset so as to send motive power to the drive motor 24 after a wait sequence defined by a period of the second time interval.” should be changed to    --If actuation of the drive motor 24 for a short duration does not result in a power draw above the first threshold power, then the wait sequence of the timer is reset so as to send motive power to the drive motor 24 after a wait sequence defined by a period of the second time interval--.
Claim Objections
3.	Claims 1-9 are objected to because of the following informalities:  
In claim 1, line 1, “a liquid pump comprising:” should be changed to – an impeller sensor for a liquid pump comprising:--.
In claim 1, line 5, “configured to providing motive power to the liquid pump” should be changed to -- configured to provide a motive power to the liquid pump --.
In claim 1, line 9, “configured to provide motive power to the liquid pump” should be changed to -- configured to provide the motive power to the liquid pump --.
In claim 1, line 10, “circuitry configured to continue motive power” should be changed to --a circuitry configured to continue the motive power --.
In claim 1, line 14, “the circuitry configured to discontinue motive power” should be changed to --the circuitry configured to discontinue the motive power--.
In claim 1, lines 18-19, “the timer upon discontinuation of motive power to the liquid pump” should be changed to --the timer upon discontinuation of the motive power to the liquid pump--.
In claim 1, line 20, “the timer configured to discontinue motive power” should be changed to -- the timer configured to discontinue the motive power--.
In claim 1, line 24, “following the power sensor detecting power draw of the liquid pump” should be changed to -- following the power sensor detecting the power draw of the liquid pump--.
In claim 2, line 1, before “the liquid pump”, “the sensor as recited in claim 1 wherein”, should be changed to --the impeller sensor as recited in claim 1, wherein--.
In claim 3, line 1, before “the power sensor”, “the sensor as recited in claim 1 wherein”, should be changed to --the impeller sensor as recited in claim 1, wherein--.
In claim 4, line 1, before “the timer”, “the sensor as recited in claim 3 wherein”, should be changed to --the impeller sensor as recited in claim 3, wherein--.
In claim 5, line 1, before “the timer”, “the sensor as recited in claim 1 wherein”, should be changed to --the impeller sensor as recited in claim 1, wherein--.
In claim 6, line 1, before “the liquid pump”, “the sensor as recited in claim 1 wherein”, should be changed to --the impeller sensor as recited in claim 1, wherein--.
In claim 7, line 1, before “the vessel”, “the sensor as recited in claim 6 wherein”, should be changed to --the impeller sensor as recited in claim 6, wherein--.
In claim 8, line 1, before “the dry dock”, “the sensor as recited in claim 7 wherein”, should be changed to --the impeller sensor as recited in claim 7, wherein--.
In claim 9, line 1, before “the floating dry dock”, “the sensor as recited in claim 8 wherein”, should be changed to --the impeller sensor as recited in claim 8, wherein--.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 10,677,248 B2 issued to Applicant on June 09, 2020 in view of Official Notice. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant Application and the Patent are claiming common subject matter, as follows: they both claim a sensor for a liquid pump, which is comprising: 
	
Patent US 10,677,248 B2


Instant Application 16/897214

Claims

Claims

1
positive and negative electric power input leads coupled to an electric power source;
positive and negative power output leads electrically coupled to and configured to providing motive power to the liquid pump; 
an amperage sensor coupled to the power input leads,
the amperage sensor configured to sense the amperage draw of the liquid pump while the liquid pump is operating during a pumping cycle;
a timer configured to provide motive power to the liquid pump through the power output leads;
circuitry configured to continue motive power to the liquid pump through the power output leads when the amperage draw of the liquid pump sensed by the amperage sensor is above a first threshold, thus continuing the pumping cycle;

the circuitry configured to discontinue motive power to the liquid pump through the power output leads when the amperage draw of the liquid pump sensed by the amperage sensor  is below a second threshold, thus ending the pumping cycle; 
the circuitry configured to actuate the timer upon discontinuation of motive power to the liquid pump; 
the timer configured to discontinue motive power to the liquid pump through the power output leads for a first wait time interval or a second wait time interval longer in duration than the first wait time interval; 
the circuitry configured to actuate the liquid pump upon passing of the first wait time interval following the amperage sensor detecting amperage draw of the liquid pump above the first threshold during the previous actuation of the liquid pump; and 

the circuitry configured to actuate the liquid pump upon passing of the second wait time interval following the amperage sensor detecting amperage draw of the liquid pump above the first threshold during the previous actuation of the liquid pump.
1
positive and negative electric power input leads coupled to an electric power source;
positive and negative power output leads electrically coupled to and configured to providing motive power to the liquid pump;
a power sensor coupled to the power input leads, 

the power sensor configured to sense the power draw of the liquid pump while the liquid pump is operating during a pumping cycle;
a timer configured to provide motive power to the liquid pump through the power output leads;
circuitry configured to continue motive power to the liquid pump through the power output leads when the power draw of the liquid pump sensed by the power sensor is above a first threshold, thus continuing the pumping cycle;

the circuitry configured to discontinue motive power to the liquid pump through the power output leads when the power draw of the liquid pump sensed by the power sensor is below a second threshold, thus ending the pumping cycle; 
the circuitry configured to actuate the timer upon discontinuation of motive power to the liquid pump; 
the timer configured to discontinue motive power to the liquid pump through the power output leads for a first wait time interval or a second wait time interval; 

the circuitry configured to actuate the liquid pump upon passing of the first wait time interval following the power sensor detecting power draw of the liquid pump above the first threshold during the previous actuation of the liquid pump; and 

the circuitry configured to actuate the liquid pump upon passing of the second wait time interval following the power sensor detecting power draw of the liquid pump above the first threshold during the previous actuation of the liquid pump.
2
the liquid pump is an impeller pump having an electric motor and an impeller.
2
the liquid pump is an impeller pump having an electric motor and an impeller.
3
the amperage sensor is mounted at a location remote from the liquid pump.
3
the power sensor is mounted at a location remote from the liquid pump.
4,5
the timer is mounted at a location remote from the liquid pump.
4,5
the timer is mounted at a location remote from the liquid pump.
6
the liquid pump is positioned in the bilge of a vessel.
6 
the liquid pump is positioned in the bilge of a vessel.
7
the vessel is a dry dock.
7
the vessel is a dry dock.
8
the dry dock is a floating dry dock.
8
the dry dock is a floating dry dock.
9
the floating dry dock is inflatable.

9
the floating dry dock is inflatable.


However, the Patent 10,677,248 B2 does not explicitly disclose specifics regarding a power sensor. Nevertheless, the use of a power sensor is notoriously well-known in the art, sufficiently so for the examiner to take the Official Notice of the assertion (see MPEP 2144.03). 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in Patent 10,677,248 B2 using of the power sensor to perform one or more operations or functions.
The independent claim 1 and dependent claims 2-9 of the instant application correspond to the independent claim 1 and dependent claims 2-9 of the Patent 10,677,248 B2 in view of Official Notice.
The corresponding claims are slightly different in their wording, but clearly disclose the same subject matter and have the same scope.
	This is a provisional obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power draw" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the previous actuation" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is vague and indefinite because it sets forth that “the power sensor detecting power draw of the liquid pump above the first threshold during the previous actuation of the liquid pump”. While there is antecedent basis for the “previous actuation”, the recitation of “the previous actuation of the liquid pump” renders claim 1 indefinite, since it is unclear if merely the operation during the pumping cycle, as recited in line 8, without any additional action is required to meet the claim.

Allowable Subject Matter
9.	Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the sensor for a liquid pump, as claimed. Specifically, the prior art neither discloses nor makes obvious the sensor comprising the timer, which is being configured to discontinue motive power to the liquid pump through the power output leads for a first wait time interval or a second wait time interval longer in duration than the first wait time interval; and the circuitry that is configured to actuate the liquid pump upon passing of the first and/or second wait time interval following the power sensor detecting the power draw of the liquid pump above the first threshold during the previous actuation of the liquid pump in combination with all limitations of the independent claim 1.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/L.P/Examiner, Art Unit 3746